Title: To Thomas Jefferson from James Monroe, 18 March 180[0]
From: Monroe, James
To: Jefferson, Thomas



Sir,
Richmond March 18th. 180[0]

I have the pleasure to transmit you a copy of the report of a Committee of the House of Delegates on the proceedings of several of the States on certain Resolutions of the General Assembly passed at a former Session on the alien and sedition laws of the United States—as also certain instructions to our Senators in Congress on the same subjects. and am Sir with great respect and esteem your obedt. Servant

Jas. Monroe

